This is an original action to review an award of the State Industrial Commission made on February 5, 1932. The Commission entered its order and award allowing the respondent 62 I/2 weeks' compensation for ten per cent. permanent disability for each foot and five per cent. permanent disability of left arm. The only contention of petitioner is that the compensation made by the Industrial Commission is erroneous in that the Commission erred in computing the disability as to the specific members and basing the same on 500 weeks. The award as made by the Commission is proper. See Dolese Bros. Co. v. Roberts,155 Okla. 198, 8 P.2d 756.
LESTER, C. J., CLARK, V. C. J., and RILEY, HEFNER, CULLISON, SWINDALL, ANDREWS, and KORNEGAY, JJ., concur.
Note. — See under (1) annotation in L. R. A. 1916A, 257; 28 Rawle C. L. 820, 821.